IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI

SECOND JUDICIAL DISTRICT
JASMINE SAMUEL PLAINTIFF
v. CASE NO.: oor rad
MISSISSIPPI METHODIST SENIOR SERVICES, INC. DEFENDANT
SUMMONS

TO: Sonja Jenkins
109 South Broadway
Tupelo, Mississippi 38804

NOTICE TO DEFENDANTS

The Complaint which is attached to this summons is important and you must take
immediate action to protect your rights.

You are required to mail or hand-deliver a copy of a written response to the
Complaint to Watson & Norris, PLLC, 1880 Lakeland Drive, Suite G, Jackson, Mississippi
39216, the attorney for the Plaintiff. Your response must be mailed or delivered within
thirty (30) days from the date of delivery of this Summons and Complaint or a judgment
by default will be entered against you for the money or other things demanded in the
Complaint.

You must also file the original of your response with the Clerk of this Court within
a reasonable time afterward.

ISSUED under my hand and the seal of said Court, this the (Da. of Wn.

[000 3h, Honorable Zack Wallace
WELT Comm, Circuit Clerk of Hinds County, MS

we Pee
wy Kath

OR
Deputy Clerk

      

e
anes

 

ag gh
serge
RETURN OF PROCESS SERVER

STATE OF MISSISSIPPI
COUNTY OF

( ) lpersonally delivered copies of the summons on the day of
20 , to:
who is designated by law to accept service of process on behalf of

 

(_) After exercising reasonable diligence | was unable to deliver copies of the

 

 

 

summons to within
County, . [served the summons on the ___ day of
, 20 , at the usual place of abode of said
by leaving a true copy of the summons with
, who is the

 

(here insert wife, husband, son, daughter or other
person as the case may be), a member of the family of the person served, above
the age of sixteen years and, unwilling to receive the summons, and thereafter
on the day of , 20 , | mailed (by first class
mail, postage prepaid) copies to the person served at his or her usual place of
abode where the copies were left.

 

( ) |was unable to serve the summons.
This the __ day of , 2020.

 

PROCESS SERVER

RETURN TO:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, MS 39216-4972
